Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

     Request for Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021, as well as the amendments and other papers filed December 2, 2020 and December 28, 2020 have been entered.  Claims 1-20 are pending in this application and are examined herein.

Rejections—35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 14-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Zhou et al. Journal of Physical Chemistry C article.
Zhou discloses nickel-gold alloy nanoparticles, with the last sentence of section 3.2 of Zhou indicating how to form uniform solid-solution particles in accord with instant claims 14 
The various process limitations recited in product-by-process terms in instant claim 16 do not distinguish the claimed invention from the prior art because a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden. As claim 16 does not specify any physical limitations of the claimed product that would appear different from those of the prior art, nanoparticles in accord with claim 16 are held to be prima facie obvious in view of Zhou.
Zhou does not specify performing STEM-EDS, or ICP analysis of the prior art products or results of any such analysis as set forth in instant claim 2 or new claim 19, and Zhou does not specify the percentage of nickel in the prior art material as recited in instant claim 3 or new claim 20. However,
a)    Given that the prior art products appear to be identical to the claimed products both in composition and microstructure, it is a reasonable assumption that any microstructural level analysis of the prior art would present results consistent with those presently claimed.
b)    The Experimental Section of Zhou indicates that the prior art material is produced from equimolar amounts of gold and nickel precursors (0.17 mmol of each); it is thus a reasonable assumption that the final nanoparticles contain equimolar amounts of gold and nickel.  Such a composition would comprise just slightly above 22.9 weight percent nickel, which is i) within the range of instant claim 2, and ii) so close to the range of claim 20 that the claimed composition would not be patentably distinguishable from those of the prior art.  Further, Zhou 45Au55 material.  Converted to weight percent, this material would contain approximately 19.6 wt% nickel.
Thus, the disclosure of Zhou et al. is held to create a prima facie case of obviousness of the presently claimed invention.

			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,829,838. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘838 claims are directed to solid solution alloy particles comprising two metals, the particles showing a finely mixed state of the alloy components such that in a majority of analysis points by TEM-EDS or STEM-EDS the ratios of those components are relatively near to their ratios in the overall alloy composition.  Claim 20 of the ‘828 patent indicates that the two components may be gold and nickel, in accord with the instant claims.  Claims 17-19 of the ‘828 patent recite particle sizes consistent with those of instant claims 1, 11, 12, 17 and 18.  Further, the patented materials and those presently claimed are formed in substantially the same manner; compare instant claims 5 or 16 with ‘828 claim 7.
The present claims and the ‘828 claims differ in that the ‘828 claims are generic to particles “comprising at least two metals”, while the instant claims are limited to “gold-nickel alloy” particles.  However, the examiner submits that one in possession of a gold-nickel embodiment of the ’828 claims (as recited in ‘828 claim 20) would in fact be in possession of a material as presently claimed.  Because of the overlap between the materials presently claimed and those of the patented claims, no patentable distinction is seen to exist between the two sets of claims.

Response to Arguments
On December 28, 2020, inventor Masakazu Enomura submitted a Declaration under 37 CFR 1.132 in the present application.  The Declaration presents facts suggesting that the material disclosed in the Zhou reference applied in the rejection supra is identical to a material disclosed in another (unapplied) document, referred to in the Declaration as “Zhou 2”.  Declarant presents enlarged and background adjusted images of a drawing figure from Zhou 2 that depicts an HRTEM image of a particle of that reference.  Declarant then superimposes a beam diameter of 0.2 nm (as recited in instant claim 2) upon that adjusted image, and states that “by comparing the difference in concentration between points P and Q, both of which are virtual measurement points  on [figure with beam superimposed], gold and nickel are eccentrically located significantly in the Au-Ni particle of Zhou 2” (Declaration, page 4).  Then, Declarant states that in view of this, Zhou et al. fails to disclose or suggest the material of instant claims 2 or 3.  
However, it is unclear in what basis Declarant makes those last statements.  The adjusted figure in the Declaration does not appear to be remarkably different from the depiction of an inventive material shown in Fig. 13 of the present application. With respect to claim 2, the declaration provides no data establishing that the mathematical parameter recited in this claim (or in new claim 19 for that matter) would not be met by a prior art material.  With respect to claim 3, this claim merely requires "50% OR MORE by volume of a gold-nickel alloy showing a MIXED STATE of gold and nickel at a nanometer level" [emphases added]. This claim permits a substantial amount of inhomogeneity in the material (i.e. up to 50% may be not a mixed state), and does not 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 15, 2021